Citation Nr: 0738524	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-35 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 30, 
2002, for the assignment of a 70 percent disability rating 
for schizophrenia, undifferentiated type with persistent 
paranoid and depressive symptoms.

2.  Entitlement to an effective date earlier than April 30, 
2002, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from April 1968 to June 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions in July 2001 and in June 
2004 that, in part, assigned an effective date of April 30, 
2002, for the award of a 70 percent disability rating for 
service-connected schizophrenia, undifferentiated type with 
persistent paranoid and depressive symptoms, and the award of 
TDIU benefits.  The veteran timely appealed for an earlier 
effective date.

The Board notes that, while the RO has not separately 
adjudicated the issue of entitlement to an earlier effective 
date for the 70 percent disability rating for the veteran's 
psychiatric disability, that matter is inextricably 
intertwined with the issue being considered in this appeal 
and discussed in both the "reasons for decision" portion of 
the June 2004 rating decision and the October 2005 statement 
of the case.  Hence, the Board has re-characterized the 
appeal as encompassing both issues shown on the title page of 
this decision.  In view of the favorable decision below, the 
Board finds no prejudice to the veteran.

In November 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran filed a claim for service connection and 
compensation for a psychiatric disability on February 24, 
1995. 

2.  In a June 2001 decision of the Board, service connection 
for a psychiatric disability was granted.

3.  In July 2001, the RO assigned an initial 50 percent 
disability rating, effective February 24, 1995.

4.  In June 2004, the RO increased the disability rating for 
schizophrenia, undifferentiated type with persistent paranoid 
and depressive symptoms, to 70 percent, effective April 30, 
2002.

5.  The service-connected schizophrenia, undifferentiated 
type with persistent paranoid and depressive symptoms, 
warrants at least a 70 percent disability rating from the 
date of claim in February 1995.

6. The effective date of the award of TDIU benefits cannot be 
earlier than the effective date of the grant of service 
connection for a psychiatric disability-that is, 
February 24, 1995. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 24, 1995, 
for the assignment of a 70 percent disability evaluation for 
schizophrenia, undifferentiated type with persistent paranoid 
and depressive symptoms, are met.  38 U.S.C.A. §§ 5105, 5107, 
5110; 38 C.F.R. §§ 3.151, 3.157, 3.400 (2007).

2.  The criteria for an effective date of February 24, 1995, 
for the award of TDIU benefits are met.  38 U.S.C.A. §§ 5101, 
5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.  

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the date of receipt of the claim, then 
the veteran can receive this earlier effective date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 
12-98 (1998).  In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 

In this case, a decision of the Board in June 2001 granted 
service connection for a psychiatric disability.  In July 
2001, the RO issued a rating decision carrying out the Board 
decision.  The RO evaluated the veteran's service-connected 
psychiatric disability as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9499-9434, effective 
February 24, 1995.  The veteran filed a notice of 
disagreement with this July 2001 rating decision on October 
31, 2001, claiming entitlement to a higher initial disability 
rating and TDIU benefits.  In June 2004, the RO increased the 
evaluation for the veteran's psychiatric disability to 70 
percent, effective April 30, 2002; and granted TDIU benefits, 
effective April 30, 2002.  This appeal for earlier effective 
dates followed.  

VA recognizes formal and informal claims. A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The veteran's original claims for service connection for a 
psychiatric disability were denied by the RO in October 1982 
and in February 1986.  As there was no timely appeal, each of 
those decisions is final with the exception that the veteran 
may later reopen the claims if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2007).

Here, the veteran filed to reopen his claim for service 
connection for a psychiatric disability on February 24, 1995.  
During the period between the last final denial of service 
connection for a psychiatric disability in February 1986 and 
the reopened claim in February 1995, the evidence reflects no 
request for service connection for a psychiatric disability 
in any filings.  Hence, there is not a single document of 
record, prior to February 24, 1995, that may be reasonably 
construed as a reopened claim for service connection for a 
psychiatric disability.  38 C.F.R. §§ 3.151(a), 3.155(a).

Since the reopened claim for service connection for a 
psychiatric disability was received in 1995, more than one 
year following the veteran's separation from service, as a 
matter of law, the effective date can be no earlier than the 
date of receipt of the claim.  38 C.F.R. § 3.400(b), (r). 

A.  Earlier Effective Date for the Assigned 70 Percent
Disability Rating for a Psychiatric Disability

The veteran contends that the assigned 70 percent disability 
rating should have been awarded since the date of service 
connection.  Specifically, he had filed a notice of 
disagreement with the initial disability rating assigned by 
the RO.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Under these circumstances, the date of the veteran's claim 
for an earlier effective date for the assigned 70 percent 
disability rating is, in essence, the date VA received his 
reopened claim-i.e., February 24, 1995.

The next question before the Board is when is it factually 
ascertainable from the evidence of record that the veteran 
met the criteria for the assigned 70 percent disability 
rating for his psychiatric disability.  See 38 C.F.R. 
§ 3.400(o)(1).

Under a general rating formula for the evaluation of mental 
disorders-in effect prior to November 7, 1996-a 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment. 38 C.F.R. § 
4.130, Code 9400, effective prior to November 7, 1996.

On April 25, 1995, the veteran's treating psychiatrist 
testified before RO personnel as to the severity of the 
veteran's psychiatric disability.  The psychiatrist testified 
that he had twice evaluated the veteran-once in January 1995 
(before the date of claim), and again in April 1995.  The 
psychiatrist noted the veteran's very poor prognosis, and 
testified that the veteran's schizophrenia was not in 
remission, but was active.  The psychiatrist also opined that 
the veteran was incapacitated to work at that time.  

The Board notes that an effective date for the assigned 
70 percent disability rating for the veteran's psychiatric 
disability cannot precede the effective date of the grant of 
service connection.  

Given the psychiatrist's testimony, the Board must conclude 
that the record provides a legal basis for an effective date 
from the date of claim-i.e., February 24, 1995-for the 
assignment of a 70 percent disability rating for the 
veteran's psychiatric disability.




B.  Earlier Effective Date for the Award of TDIU Benefits

The veteran contends, in essence, that he is entitled to an 
effective date earlier than April 30, 2002, for the award of 
TDIU benefits.

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994). 

As noted above the veteran filed a notice of disagreement 
with the July 2001 rating decision, claiming entitlement to a 
higher initial disability rating and TDIU benefits.  The RO 
received the veteran's formal TDIU claim on July 17, 2002.  
In June 2004, the RO awarded TDIU benefits, predicated on the 
severity of the veteran's psychiatric disability, effective 
from the date of a VA psychiatric examination in April 2002.

A TDIU may be assigned where the schedular rating is less 
than total, when a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities; provided that if there is only one 
such disability it is ratable at 60 percent or more, and that 
if there are two or more such disabilities, one is ratable at 
40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

Significantly, by way of this decision, as shown above, 
February 24, 1995, is the first date in which the veteran 
satisfied the threshold percentage requirements of 38 C.F.R. 
§ 4.16(a).  And, as noted above, in April 1995, the veteran's 
treating psychiatrist opined that the veteran was 
incapacitated to work at that time due to psychiatric 
disability.  

Accordingly, the Board must conclude that the record presents 
a legal basis for assignment of an effective date of 
February 24, 1995, for the award of TDIU benefits.  Roberson 
v. Principi, 251 F.3d 1378 (2001).  


ORDER

An effective date of February 24, 1995, for the assignment of 
a 70 percent disability rating for schizophrenia, 
undifferentiated type with persistent paranoid and depressive 
symptoms, is granted.  

An effective date of February 24, 1995, for the award of TDIU 
benefits is granted.  



____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


